ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-12-13_ORD_01_NA_01_FR.txt. 165

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

L’ordonnance rendue aujourd’hui, qui est du même type que quelques
ordonnances rendues récemment, soulève des questions de droit qui sont
importantes quand bien même elles ne ressortent pas d’emblée du libellé
du document. L’une d’elles concerne le caractère juridique précis de l’or-
donnance. J’ai le sentiment qu’on pourrait sérieusement se demander ce
que la Cour a fait, en droit, en rendant cette ordonnance. Selon l’interpré-
tation qu’on en donne, je peux ou ne peux pas approuver l'ordonnance. Je
me vois donc obligé d’expliquer sur quoi je me fonde pour l’approuver, de
crainte que mon approbation ne soit prise comme un acquiescement à une
interprétation que je ne peux accepter.

Comme il est dit dans Pordonnance, El Salvador ne fait pas objection à
la désignation par le Honduras d’un certain juge ad hoc de remplacement.
Etant donné que la Cour elle-même ne conteste pas cette désignation et
qu’il n’y a pas de doute en la matière, aucune décision n’est requise en
vertu de l’article 35, paragraphe 4, du Règlement de la Cour. En consé-
quence, ce n’est pas en raison d’une éventuelle contestation ou d’un éven-
tuel doute que se pose la question de savoir si la Cour doit rendre formelle-
ment une ordonnance.

Il faut dès lors se demander: i) si une ordonnance est par ailleurs
requise et, dans l’affirmative, ii) si elle est requise pour qu’une personne
devienne juridiquement juge ad hoc de remplacement ou iii) si elle est
simplement requise à titre d'enregistrement du remplacement. Normale-
ment, je répondrais par la négative à la première question, ce qui me dis-
penserait d’aborder la deuxième et la troisième. En l’espèce, cependant,
je répondrai affirmativement à la première question, négativement à
la deuxième et affirmativement à la troisième, et cela pour les raisons
suivantes.

S’agissant de la première question, je relève que l’ordonnance de la
Cour du 8 mai 1987 (C.1.J. Recueil 1987, p. 12) mentionne expressément les
noms des deux juges ad hoc désignés pour faire partie de la Chambre spé-
ciale constituée par cette ordonnance; il semble découler logiquement du
libellé de ce texte que le décès de l’un d’eux et son remplacement par une
autre personne doivent être consignés dans une nouvelle ordonnance mo-
difiant dûment la précédente. C’est là, brièvement exposé, le motif pour
lequel j’approuve la décision de rendre une nouvelle ordonnance.

La deuxième et la troisième question obligent à rechercher le caractère
juridique précis de la nouvelle ordonnance. L'état actuel du droit étant
rarement, pour ne pas dire jamais, vérifiable sans recours au passé, il me
semble que l’on ne peut mener sensément cette recherche sans tenir
compte de l’évolution antérieure du droit. Le problème est d’autant plus

7
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. SHAHABUDDEEN) 166

compliqué qu’il n’est pas courant que la Cour rende une ordonnance for-
melle visant spécifiquement la désignation de juges ad hoc(à distinguer de
la faculté d’en désigner); le fait qu’ils ont été désignés est en général sim-
plement relaté dans le cadre du rappel chronologique de la procédure qui
fait l’objet des paragraphes liminaires de l’ordonnance ou de la décision
que la Cour a par la suite l’occasion de rendre en l’espèce. On relève deux
exceptions, qui se rapportent respectivement à l'affaire du Différend fron-
talier (Burkina Faso/ République du Mali) (C_LJ. Recueil 1985, p. 7) et ala
présente affaire (C.I.J. Recueil 1987, p. 12). Dans ces deux affaires, l’or-
donnance de la Cour rend compte de l’élection de trois membres de la
Cour nommément désignés, auxquels s’ajoutent deux juges ad hoc nom-
mément désignés (qui avaient d’ailleurs été choisis avant l'élection des
autres juges), et qui forment ensemble une chambre de cinq juges. Il avait
été procédé différemment dans la première affaire ayant donné lieu à la
constitution d’une chambre spéciale, celle de la Délimitation de la frontière
maritime dans la région du golfe du Maine (Canada/ Etats-Unis d’Amé-
rique) (C.I.J. Recueil 1982, p. 8-9). Dans cette affaire, l'ordonnance de la
Cour avait constitué une chambre composée de cinq membres de la Cour
nommément désignés, élus par elle (y compris un membre de nationalité
américaine), et avait ensuite pris acte de ce que

« dans l’exercice des pouvoirs qu’il tient de l’article 31, paragraphe 4,
du Statut, le Président en exercice a prié M. Ruda [un des cinq juges
élus] de céder sa place, le moment venu, au juge ad hoc désigné par le
Gouvernement du Canada, et que M. Ruda s’est déclaré prêt à le
faire ».

La désignation à laquelle le Canada procéda ultérieurement ne donna pas
lieu à une ordonnance spécifique de la Cour; elle fut simplement relatée
comme un fait dans les considérants de l'ordonnance suivante, par la-
quelle la Cour fixa les délais pour le dépôt des pièces écrites (C.I.J. Recueil
1982, p. 16).

Il semble qu’une tendance à mentionner les noms des juges ad hoc dans
l'ordonnance par laquelle la Cour constitue une chambre spéciale se soit
manifestée en même temps qu’une tendance à abandonner la procédure
suivie dans l'affaire du Golfe du Maine, selon laquelle un membre de la
Cour, après avoir été élu à la Chambre, cède sa place, à la demande du
Président, à un juge ad hoc désigné ultérieurement par l'Etat intéressé.
Cette procédure de désistement s’imposait dans le cas de tous les juges
ad hoc, pour toutes les chambres. Elle est encore prescrite par le para-
graphe 4 de l’article 31 du Statut pour toutes les chambres et par le para-
graphe 2 de l’article 17 du Règlement de la Cour (modifié expressément
en 1978 à cet effet) pour les chambres spéciales en particulier. La tendance
qui s’est ensuite manifestée à s’écarter de cette procédure, telle qu’elle
avait été appliquée dans l’affaire du Golfe du Maine, semble avoir été inex-
tricablement liée à l’application d’une autre disposition du paragraphe 2
de l’article 17 du Règlement de la Cour (d’abord introduite en tant que
paragraphe 1 de l’article 26 du Règlement de 1972) et en avoir été la consé-

8
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. SHAHABUDDEEN) 167

quence pratique. En substance, cette disposition visait à conférer aux par-
ties le droit de faire valoir leurs vues au sujet de l’élection par la Cour detel
ou tel de ses membres pour siéger dans une chambre spéciale. L'objectif
paraît avoir été « d’accorder aux parties une influence décisive sur la com-
position des chambres spéciales » (Eduardo Jiménez de Aréchaga, « The
Amendments to the Rules of Procedure of the International Court of Jus-
tice», American Journal of International Law, vol. 67, 1973, p. 2).

Sans examiner les conséquences juridiques de cette évolution, mais
tout en tenant compte de celle-ci, j’aborde maintenant le caractère juri-
dique de l’ordonnance rendue aujourd’hui: est-elle constitutive de la dési-
gnation d’un nouveau juge ad hoc par la Cour? Ou s’agit-il simplement de
l’enregistrement judiciaire officiel de la désignation par l'Etat intéressé
d’un nouveau juge ad hoc? En résumé, qui désigne un juge ad hoc? Est-ce
la Cour ou l'Etat intéressé ?

Je crois qu’on dit couramment qu’un juge ad hoc est désigné par l'Etat
intéressé. En revanche, on peut soutenir que, lorsqu’elle admet un juge
ad hoc sur le siège, la Cour exerce un pouvoir de désignation qui lui est
conféré par les paragraphes 2 à 6 de l’article 31 du Statut (voir
Georg Schwarzenberger, International Law as Applied by International
Courts and Tribunals, vol. IV, p. 374). Ce point de vue est respectable, et je
voudrais par conséquent examiner quelques-unes des considérations qui
pourraient être opposées à l’usage plus courant.

L'article 7 du Règlement de la Cour, relatif à l'admission d’un juge
ad hoc pour siéger à la Cour, semble viser la procédure prévue à l’article 20
du Statut, ainsi libellé :

«Tout membre de la Cour doit, avant d’entrer en fonction, en
séance publique, prendre l’engagement solennel d'exercer ses attri-
butions en pleine impartialité et en toute conscience. »

L'obligation de prendre cet engagement est imposée aux juges ad hoc par
le paragraphe 6 de l’article 31 du Statut. Il semble assez clair, cependant,
qu’elle vise non la désignation mais seulement la prise de fonctions. Il est
sous-entendu, dans le texte de l’article 20 du Statut, que l'intéressé est juge
avant même d’avoir pris ledit engagement. En conséquence, la procédure
d'admission semble laisser sans réponse la question de savoir par qui et à
compter de quand une personne est désignée comme juge ad hoc.

Aux termes du paragraphe 5 de l’article 35 du Règlement de la Cour:
« Un juge ad hoc qui a accepté d’être désigné mais n’est plus en mesure de
siéger peut être remplacé», ce qui ne semble pas nécessairement impli-
quer que cette « désignation » est faite pas la Cour. Dans les affaires de la
Namibie (C.I.J. Recueil 1971, p. 19, par. 10) et du Sahara occidental
(C.LJ. Recueil 1975, p. 15, par. 8), dans lesquelles la Cour a employé les
mots « désignation » et « désigner » à propos de juges ad hoc, il semble que
la question que la Cour cherchait à régler n’était pas de savoir si elle devait
désigner des juges ad hoc(ce qui aurait supposé qu’elle le pouvait), mais si
les conditions nécessaires étaient réunies pour que les Etats concernés
puissent en désigner. C’est ainsi, je crois, que sir Gerald Fitzmaurice a

9
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. SHAHABUDDEEN) 168

interprété la situation dans l'affaire de la Namibie; il a déclaré dans son
opinion dissidente:

«La requête par laquelle l’ Afrique du Sud demandait à être auto-
risée à désigner un juge ad hoc dans la présente affaire a été rejetée
par la Cour, par l’ordonnance du 29 janvier 1971...» (C.LJ. Recueil
1971, p. 308, par. 17.)

Cette interprétation, selon laquelle la désignation est faite par l'Etat inté-
ressé, ne semble pas incompatible avec l’arrêt rendu par la Cour dans
l'affaire du Plateau continental (Jamahiriya arabe libyenne/Malte) (C.LJ.
Recueil 1984, p. 5), dont le paragraphe 3 est ainsi libellé:

«La Cour ne comptant sur le siège aucun juge de nationalité li-
byenne ou maltaise, chacune des Parties s’est prévalue du droit que
lui confère l’article 31, paragraphe 3, du Statut de procéder à la dési-
gnation [«to choose »] d’un juge ad hoc pour siéger en l’affaire.
Le 27 juillet 1982 la Jamahiriya arabe libyenne a désigné [« desig-
nated »] M. Eduardo Jiménez de Aréchaga, et le 8 octobre 1982 les
Parties ont été informées, conformément à l’article 35, paragraphe 3,
du Règlement, que cette désignation [« appointment »] ne soulevait
pas d’objection; le 26 avril 1983 Malte a désigné [« designated »]
M. Jorge Castafieda, et le 30 mai 1983 les Parties ont été informées
que cette désignation [«appointment»] ne soulevait pas d’objec-
tion.»

Bien qu’il y ait deux thèses possibles, je préfère celle selon laquelle la noti-
fication que «cette désignation [«appointment »} ne soulevait pas d’ob-
jection» ne pouvait constituer un acte de désignation par la Cour elle-
même, mais présupposait au contraire l’existence d’une désignation faite
par une autre autorité. Dans le texte anglais du passage cité, les termes
« choosing», « designation» et «appointment» sont apparemment inter-
changeables et visent tous une désignation par l'Etat intéressé.

On peut considérer aussi la manière dont les termes en question ont été
utilisés dans le passé. Dans la deuxième partie du projet Root-Phillimore,
Particle 27 portait que: «Si ... la Cour ne renferme pas de juge de la
nationalité d’un des Etats parties en litige, cet Etat nommera ... un juge»
(Cour permanente de Justice internationale, Comité consultatif de
juristes, procès-verbaux des séances du comité, 16 juin-24 juillet 1920, avec
annexes, La Haye, 1920, p. 327). M. Hudson s’est exprimé de façon ana-
logue; il a utilisé indifféremment les mots «chosen» et «appoint»
(Manley O. Hudson, The Permanent Court of International Justice,
1920-1942, New York, 1943, p. 181, 276, 361-364, et les références qui y
sont données). M. Fachiri a fait de méme (A. P. Fachiri, The Permanent
Court of International Justice, 2° éd., 1932, p. 59; voir aussi l’ouvrage plus
récent de Shabtai Rosenne, The Law and Practice of the International
Court, 1965, vol. 1, p. 205-210). On ne peut s’attendre à une cohérence ab-
solue dans l’emploi de ces termes. Ainsi lit-on dans le compte rendu d’une

10
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. SHAHABUDDEEN) 169

séance du comité de juristes des Nations Unies tenue à Washington en
1945 que «M. Hudson relève que dans le cas du paragraphe 2 de l’ar-
ticle 26 [du Statut] la Cour ne peut pas désigner de juges ad hoc». Cette
déclaration pourrait donner à penser que, quand un juge ad hoc peut être
désigné, c’est la Cour qui procède à cette désignation (Documents de la
conférence des Nations Unies sur l’organisation internationale, San Fran-
cisco, 1945, vol. XIV, p. 224). D’une façon générale, presque chaque fois
qu'on s’est référé à la question dans la correspondance et dans les débats,
c'était pour dire que les juges ad hoc sont désignés par les parties (voir par
exemple C.PJ.I. série D n° 2, p. 177, 215; C.P.J.I. série D, Troisième ad-
dendum au n° 2, p. 26, 31-33, 306, 386-394, 422, 478-491; affaire Losinger,
C.PJ.L. série C n° 78, p. 392-393; Société des Nations, Comité de juristes
chargé de l'étude du Statut de la Cour permanente de Justice internationale,
procès-verbal, Genève, 1929, p. 53, intervention de M. Fromageot; et
«Report of the Informal Inter-Allied Committee on the Future of the
Permanent Court of International Justice», American Journal of Inter-
national Law, Supplement, vol. 39, 1945, p. 12, par. 41). La Cour perma-
nente de Justice internationale elle-même a parlé des juges ad hoc comme
étant désignés par les parties. Ainsi, dans l’affaire du Régime douanier
entre l'Allemagne et l'Autriche (C_P.J.I. série A/B n° 41, p. 90), la Cour a
officiellement décidé qu’il n’y avait « pas lieu, dans la présente affaire, à
la désignation de juges ad hoc soit par l’ Autriche, soit par la Tchécoslova-
quie » (voir aussi C.PJ.I. série C n° 53, p. 189). La Cour permanente a usé
de termes analogues dans l’affaire de la Compatibilité de certains décrets-
lois dantzikois avec la constitution de la Ville libre (C.P.J.I. série A/B n° 65,
p. 70-71. Voir aussi C.PJ.I. série E n° 4, p. 296).

Au cours des débats que la Cour permanente a consacrés en 1922 à l’éla-
boration de son premier Règlement, le Président Loder a déclaré «qu’un
texte seralit] préparé pour exprimer » que si un juge désigné aux termes de
Particle 31 du Statut tombe sous le coup des dispositions de l’article 17,

«en vertu du dernier alinéa de l’article 31 du Statut, la désignation
[d’un tel juge] peut, dans les circonstances indiquées, être déclarée
nulle par la Cour, auquel cas le droit pour les parties de nommer un
juge national sera périmé » (C.PJ.I. série D n° 2, p. 119).

incline à penser, comme M. Hudson, que le dernier membre de phrase
n’était pas une conséquence nécessaire de ce qui le précédait (Hudson,
op. cit., p. 364; .cf. Geneviève Guyomar, Commentaire du Règlement de la
Cour internationale de Justice, 1983, p. 212). Quant à ce qui précédait, il y a
lieu de relever que le texte suggéré, s’il a été rédigé, n’a jamais été pro-
mulgué. L’explication n’est pas claire, mais je ne serais pas surpris qu’elle
soit liée à un argument que l’on pourrait éventuellement faire valoir, à
savoir, que le paragraphe 2 de l’article 17 du Statut est formulé comme une
disposition visant à interdire à un membre en fonctions de la Cour de par-
ticiper au règlement d’une affaire dans certaines conditions, ce qui a pour
résultat, à proprement parler, qu’une décision de la Cour prise en confor-

li
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. SHAHABUDDEEN) 170

mité du paragraphe 3 de l’article 17 du Statut est limitée à l’effet de cette
interdiction de participation et n’englobe pas des questions telles que la
validité de la qualité de membre elle-même. Quoi qu’il en soit, il ne semble
pas que le pouvoir de déclarer une désignation nulle implique que ce soit
la Cour qui est investie du pouvoir de désignation. En 1932, M. Fromageot
a exposé le problème en ces termes:

«Le droit pour une partie de désigner un juge ad hocne dépend pas
d’une autorisation de la Cour; mais la Cour doit pouvoir examiner si
les conditions posées à l’exercice de ce droit sont remplies; si elles ne
l’étaient pas, la Cour rendrait une ordonnance déclarant non justifiée
la désignation d’un juge ad hoc, mais non sans avoir entendu au préa-
lable les parties sur ce point.» (C.PJ.I. série D, Troisième addendum
au n° 2, p. 18, note de bas de page.)

Ainsi, une ordonnance de la Cour déclarant une désignation non justifiée
n’éte rien au fait que cette désignation est néanmoins faite par la partie
concernée et ne dépend pas d’une autorisation de la Cour. Il faut lire les
paragraphes 4 et 5 de l’article 35 du Règlement de la Cour dans l’optique
de la position prépondérante ainsi adoptée par le Statut.

La question se trouve compliquée par une modification apportée au
texte en 1945. L’article 31 du Statut de 1920, tel que modifié avec effet au
1* février 1936, semble avoir utilisé indifféremment dans le texte anglais
les mots «chosen », «selected » et «appointed » à propos des juges natio-
naux. En particulier, les personnes «chosen» pour siéger en qualité de
juges en vertu du deuxième alinéa de l’article 31 du Statut étaient à l’évi-
dence assimilées aux « judges specially appointed by the parties » tels que
visés au quatriéme alinéa du méme article. Le mot « appointed » ayant été
remplacé en 1945 par le mot «chosen », on pourrait considérer qu'il y ala
l'indication d’une modification de fond étayant la thèse inverse. Et je re-
connais la force de cet argument. Mais la structure du mécanisme est de-
meurée la même et aucune modification sur ce point n’a été apportée au
texte français, qui employait le mot « désignés » là où le texte anglais avait
employé le mot «appointed». Dans ces conditions, si les juges ad hoc
étaient regardés comme «appointed by the parties» («désignés par les
parties») et non par la Cour permanente, on voit difficilement comment
cette seule modification du libellé du texte anglais en 1945 pourrait impli-
quer que les juges ad hoc devaient désormais être désignés par la Cour. La
modification du texte anglais est peut-être attribuable à des considéra-
tions de style, comme l’a d’ailleurs suggéré M. Hudson (Manley O.
Hudson, «The Twenty-Fourth Year of the World Court», American
Journal of International Law, vol. 40, 1946, p. 29). Les comptes rendus
officiels de la sixième séance du comité consultatif de juristes de la
conférence de San Francisco, au cours de laquelle la modification a
été apportée, n’offrent aucune explication (Documents de la conférence
des Nations Unies sur l’organisation internationale, San Francisco, 1945,
t. XIX, p. 407).

On pourrait relever — sij’ose m’aventurer sur ce terrain — que les mots

12
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. SHAHABUDDEEN) 171

employés dans le texte français (qui n’a pas été modifié sensiblement à cet
égard) étaient « désigner », « désignation » et « désignés ». Selon la défini-
tion qui en est donnée, le mot «désignation » signifie notamment l’«indi-
cation d’une personne déterminée pour occuper un poste ou remplir une
mission...» (Vocabulaire juridique, publié sous la direction de Gérard
Cornu, Presses universitaires de France, 1987, p. 260.) Dans la version
française du paragraphe 2 de l’article 31 du Statut actuel, les termes essen-
tiels sont les suivants : «toute autre partie peut désigner une personne de
son choix pour siéger en qualité de juge ». Le mot «désigner», rapproché
du mot « choix», peut impliquer plus qu’un simple choix: il semble viser
Pacte juridique complet qu’évoque le mot anglais «appoint». D’autre
part, même si le mot «appoint » («désigner») peut ne pas toujours signi-
fier «choose » («choisir »), il peut avoir et a parfois effectivement ce sens
(voir Corpus Juris Secundum, vol. 6, p. 100-101, et State of New Jersey
v. Provenzano (1961) 169 A 2d 135, 34 N.J. 318). Il semble donc que le mot
anglais «choose» et le mot frangais «désigner» devaient tous deux
constituer, dans le contexte où ils étaient utilisés, l'équivalent juridique
du mot anglais «appoint».

Cela étant dit, on peut maintenant examiner plus en détail l’article 31
du Statut. Aux termes du paragraphe 2 de cet article «toute autre partie
peut désigner une personne de son choix pour siéger en qualité de juge».
Ce que ce libellé implique est précisé au paragraphe 3 de l’article 31 du
Statut, où il est dit que chacune des parties peut procéder « à la désigna-
tion d’un juge de la même manière qu’au paragraphe précédent». Il
semble que la personne désignée conformément au paragraphe 2 est
considérée comme un juge dès sa désignation. De même, le paragraphe 4
de l’article 31 parle des « juges spécialement désignés par les parties » (les
italiques sont de moi). Enfin, le paragraphe 6 de |’ article 31 est ainsi ré-
digé:

« Les juges désignés comme il est dit aux paragraphes 2, 3 et 4 du
présent article doivent satisfaire aux prescriptions des articles 2, 17,
paragraphe 2, 20 et 24 du présent Statut. Ils participent à la décision
dans des conditions de complète égalité avec leurs collègues.» (Les
italiques sont de moi.)

L'exercice du pouvoir de désignation semble être directement constitutif
du statut de juge ad hoc.

Le droit de désigner un juge ad hoc a des incidences sur la composition
de la Cour; par conséquent, il est directement régi par l’instrument consti-
tutif de la Cour, à savoir son Statut. L'article 31 du Statut est la disposition
qui traite du processus par lequel une personne est constituée juge ad hoc.
Cette disposition ne semble attribuer aucun rôle à la Cour, à un quel-
conque moment de ce processus, que ce soit directement ou indirectement
par le jeu des autres dispositions qui y sont mentionnées. Même interpré-
tées de façon très libérale, les limites du pouvoir réglementaire que l’ar-
ticle 30 du Statut donne à la Cour ne lui permettraient pas, par le biais de
l'élaboration des dispositions de son Règlement, de s’attribuer dans ce

13
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. IND. SHAHABUDDEEN) 172

processus un rôle qui ne lui est pas confié par le Statut. Le Statut paraît
s’en remettre à l’Etat concerné. Cette interprétation s’accorde avec le fait
que la notion de juges ad hoc faisant partie du siège de la Cour est en réa-
lité reprise partiellement de la pratique arbitrale.

En résumé, on voit mal quels sont les actes de la Cour dont on pourrait
dire qu’un juge ad hoc tire son autorité pour agir. Sans méconnaitre la
force des arguments en sens contraire, j’ai une préférence, tout bien consi-
déré, pour l’opinion selon laquelle la désignation d’un juge ad hoc est
constituée par l’acte que l'Etat concerné accomplit en le choisissant, le
rôle de la Cour se limitant à une fonction négative qui consiste à déter-
miner s’il existe un motif quelconque (ayant ou non trait à la validité de sa
nomination) pour l'empêcher de siéger en l'espèce. Si cette interprétation
est exacte, elle conduit à dire que l’ordonnance rendue aujourd’hui ne
constitue pas une désignation faite par la Cour, mais qu’elle est seulement
un acte formel par lequel la Cour enregistre une désignation faite par
l'Etat concerné. Je tiens donc à marquer que c’est en me fondant sur cette
interprétation que j’appuie l’ordonnance.

(Signé) Mohamed SHAHABUDDEEN.

14
